Co wmH THT Dw ff WY HY eS

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 1 of 23

The Hon. Paula McCandlis

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, CASE NO. MJ20-560
Plaintiff,
COMPLAINT

Vv.

JESUS DANIEL LERMA-JARAS, and

LIONEL GONZALEZ-TORRES,

Defendants.

 

 

BEFORE United States Magistrate Judge Paula McCandlis, Seattle, Washington.
The undersigned complainant being duly sworn states:
COUNT 1
Conspiracy to Distribute Heroin and Methamphetamine
Beginning on a date unknown, but within the last five years, and continuing until
on or about February 13, 2020, in King, Snohomish, and Skagit Counties, within the
Western District of Washington, and elsewhere, JESUS DANIEL LERMA-JARAS,
LIONEL GONZALEZ-TORRES, and others known and unknown, did knowingly and
intentionally conspire to distribute controlled substances, including methamphetamine
and heroin, substances controlled under Title 21, United States Code, Section 812,
contrary to the provisions of Title 21, United States Code, Sections 841(a)(1) and 846.
compan | 700 SrEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co wmH THT Dw ff WY HY eS

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 2 of 23

The United States further alleges that with respect to JESUS DANIEL LERMA-
JARAS and LIONEL GONZALEZ-TORRES, their conduct as members of the
conspiracy charged in Count 1, which includes the reasonably foreseeable conduct of
other members of the conspiracy charged in Count 1, involved 50 grams or more of
methamphetamine, its salts, isomers, or salts of its isomers, and 500 grams or more of a
mixture or substance containing a detectable amount of methamphetamine, its salts,
isomers, or salts of its isomers, in violation of Title 21, United States Code, Section
841(b)(1)(A).

The United States further alleges that with respect to JESUS DANIEL LERMA-
JARAS and LIONEL GONZALEZ-TORRES, their conduct as members of the
conspiracy charged in Count 1, which includes the reasonably foreseeable conduct of
other members of the conspiracy charged in Count 1, involved 1,000 grams or more of a
mixture or substance containing a detectable amount of heroin, in violation of Title 21,
United States Code, Section 841(b)(1)(A).

All in violation of Title 21, United States Code, Section 846.

COUNT 2
Distribution of Heroin

On or about October 25, 2018, in Snohomish County, within the Western District
of Washington, JESUS DANIEL LERMA-JARAS and LIONEL GONZALEZ-TORRES
did knowingly and intentionally distribute, and aid and abet the distribution of, a
controlled substance, to wit: heroin, a substance controlled under Title 21, United States
Code.

The United States further alleges that this offense was committed during and in
furtherance of the offense alleged in Count | (conspiracy).

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(C), and Title 18, United States Code, Section 2.

Complaint2 700 SrEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
omy TDD fF WY HN eS

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 3 of 23

COUNT 3
Distribution of Heroin

On or about November 2, 2018, in Snohomish County, within the Western District
of Washington, JESUS DANIEL LERMA-JARAS did knowingly and intentionally
distribute, and aid and abet the distribution of, a controlled substance, to wit: heroin, a
substance controlled under Title 21, United States Code.

The United States further alleges that this offense was committed during and in
furtherance of the offense alleged in Count 1 (conspiracy).

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(C), and Title 18, United States Code, Section 2.

COUNT 4
Distribution of Methamphetamine

On or about November 6, 2018, in Snohomish County, within the Western District
of Washington, JESUS DANIEL LERMA-JARAS did knowingly and intentionally
distribute, and aid and abet the distribution of, a controlled substance, to wit:
methamphetamine, a substance controlled under Title 21, United States Code.

The United States further alleges that this offense involved 5 grams or more of
methamphetamine, its salts, isomers, or salts of its isomers.

The United States further alleges that this offense was committed during and in
furtherance of the offense alleged in Count 1 (conspiracy).

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B), and Title 18, United States Code, Section 2.

COUNT 5
Possession of Heroin with Intent to Distribute

On or about November 27, 2018, in Snohomish County, within the Western
District of Washington, JESUS DANIEL LERMA-JARAS did knowingly and

Complaint - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
omy TDD fF WY HN eS

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 4 of 23

intentionally possess, with the intent to distribute, and aid and abet the possession of with
the intent to distribute, controlled substances, to wit: heroin, a substance controlled under
Title 21, United States Code.

The United States further alleges that this offense involved 100 grams or more of a
mixture or substance containing a detectable amount of heroin.

The United States further alleges that this offense was committed during and in
furtherance of the offense alleged in Count 1 (conspiracy).

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B), and Title 18, United States Code, Section 2.

COUNT 6
Possession of a Stolen Firearm

On or about November 27, 2018, in Snohomish County, within the Western
District of Washington, JESUS DANIEL LERMA-JARAS did knowingly possess the
following three stolen firearms, to wit: (1) a Smith & Wesson, model SD9VE, 9mm
semiautomatic pistol bearing serial number FYS8056, (2) a Glock, model 43, 9mm
semiautomatic pistol bearing serial number BCTL543, and (3) a Glock, model 23, .40
caliber semiautomatic pistol bearing serial number BDNRO061, all of which had been
shipped and transported in interstate and foreign commerce, knowing and having
reasonable cause to believe the firearms were stolen.

All in violation of Title 18, United States Code, Sections 922(j) and 924(a)(2).

COUNT 7
Distribution of Heroin and Methamphetamine

On or about May 29, 2019, in Snohomish County, within the Western District of
Washington, LIONEL GONZALEZ-TORRES did knowingly and intentionally
distribute, and aid and abet the distribution of, controlled substances, to wit: heroin and
methamphetamine, substances controlled under Title 21, United States Code.
Complaint - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
omy TDD fF WY HN eS

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 5 of 23

The United States further alleges that this offense involved 5 grams or more of
methamphetamine, its salts, isomers, or salts of its isomers, and 50 grams or more of a
mixture or substance containing a detectable amount of methamphetamine, its salts,
isomers, or salts of its isomers.

The United States further alleges that this offense involved 100 grams or more of a
mixture or substance containing a detectable amount of heroin.

The United States further alleges that this offense was committed during and in
furtherance of the offense alleged in Count 1 (conspiracy).

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B), and Title 18, United States Code, Section 2.

COUNT 8
Distribution of Heroin and Methamphetamine

On or about June 12, 2019, in Snohomish County, within the Western District of
Washington, LIONEL GONZALEZ-TORRES did knowingly and intentionally
distribute, and aid and abet the distribution of, controlled substances, to wit: heroin and
methamphetamine, substances controlled under Title 21, United States Code.

The United States further alleges that this offense involved 5 grams or more of
methamphetamine, its salts, isomers, or salts of its isomers.

The United States further alleges that this offense was committed during and in
furtherance of the offense alleged in Count 1 (conspiracy).

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B) and (C), and Title 18, United States Code, Section 2.

COUNT 9
Possession of Heroin and Methamphetamine with Intent to Distribute

On or about June 20, 2019, in Snohomish and Skagit Counties, within the Western
District of Washington, LIONEL GONZALEZ-TORRES did knowingly and

Complaint - 5 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co wmH THT Dw ff WY HY eS

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 6 of 23

intentionally possess, with the intent to distribute, and aid and abet the possession of with
the intent to distribute, controlled substances, to wit: methamphetamine and heroin,
substances controlled under Title 21, United States Code.

The United States further alleges that this offense involved 50 grams or more of
methamphetamine, its salts, isomers, or salts of its isomers, and 500 grams or more of a
mixture or substance containing a detectable amount of methamphetamine, its salts,
isomers, or salts of its isomers.

The United States further alleges that this offense involved 100 grams or more of a
mixture or substance containing a detectable amount of heroin.

The United States further alleges that this offense was committed during and in
furtherance of the offense alleged in Count 1 (conspiracy).

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(A) and (B), and Title 18, United States Code, Section 2.

COUNT 10
Distribution of Heroin and Methamphetamine

On or about July 31, 2019, in King County, within the Western District of
Washington, JESUS DANIEL LERMA-JARAS and LIONEL GONZALEZ-TORRES
did knowingly and intentionally distribute, and aid and abet the distribution of,
controlled substances, to wit: methamphetamine and heroin, substances controlled under
Title 21, United States Code.

The United States further alleges that this offense involved 5 grams or more of
methamphetamine, its salts, isomers, or salts of its isomers.

The United States further alleges that this offense was committed during and in
furtherance of the offense alleged in Count 1 (conspiracy).

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B) and (C), and Title 18, United States Code, Section 2.

Complaint® 700 SrEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co wmH THT Dw ff WY HY eS

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 7 of 23

COUNT 11
Distribution of Heroin

On or about February 13, 2020, in King County, within the Western District of
Washington, JESUS DANIEL LERMA-JARAS and LIONEL GONZALEZ-TORRES
did knowingly and intentionally distribute, and aid and abet the distribution of, a
controlled substance, to wit: heroin, a substance controlled under Title 21, United States
Code.

The United States further alleges that this offense involved 100 grams or more of a
mixture or substance containing a detectable amount of heroin.

The United States further alleges that this offense was committed during and in
furtherance of the offense alleged in Count 1 (conspiracy).

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B), and Title 18, United States Code, Section 2.

The undersigned, Kailund Williams, complainant being duly sworn states:

l. I am an “investigative or law enforcement officer of the United States”
within the meaning of Title 18, United States Code, Section 2510(7), that is, an officer of
the United States who is empowered by law to conduct investigations of, and to make
arrests for, offenses enumerated in Title 18, United States Code, Section 2516.

2. I am employed as a Special Agent (SA) with the United States Drug
Enforcement Administration (DEA), and have been so employed since June 2019. [am
currently assigned to the Seattle Field Division. In this capacity, I investigate violations
of the Controlled Substance Act, Title 21, United States Code, Section 801 et seq., and
related offenses. I have received specialized training in the enforcement and investigation
of the Controlled Substance Act. I have received over 620 hours of classroom training
including, but not limited to, drug identification, drug interdiction, detection, money
laundering techniques and schemes, smuggling, and the investigation of individuals
and/or organizations involved in the illegal possession, possession for sale, sales,

Complaint? 700 SrEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co wmH THT Dw ff WY HY eS

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 8 of 23

importation, smuggling, cultivation, manufacturing, and illicit trafficking of controlled
substances. I have participated in investigations of individuals who have smuggled,
received and distributed controlled substances, including heroin, cocaine and
methamphetamine, as well as the seizure of illegal drugs and proceeds of the sale of those
illegal drugs.

3. In my role as a Special Agent for the Drug Enforcement Administration, I
have participated in investigations of individuals who have smuggled, received and
distributed controlled substances, including heroin, cocaine and methamphetamine, as
well as the seizure of illegal drugs and proceeds of the sale of those illegal drugs.
Additionally, I have participated in an investigation involving the interception of wire
and electronic communications and I am familiar with the ways in which drug traffickers
conduct their business, including, but not limited to, their methods of importing and
distributing drugs, their use of cellular telephones, and their use of numerical codes and
code words to conduct their illegal transactions.

4. In writing this affidavit, I specifically consulted with DEA Special Agent
Kevin Palermo, who is the lead agent for the case for which this affidavit is written.
Agent Palermo has managed and been involved in this investigation since its
commencement in December 2018. Agent Palermo has been employed as an agent for the
DEA since August 2016. During his employment, Agent Palermo has also worked on
drug investigations involving the use of court-authorized wiretaps under Title III. In that
capacity, Agent Palermo has monitored, listened to, and reviewed transcripts and line
sheets both in English and Spanish (prepared by linguists) documenting the content of
hundreds of intercepted conversations involving the trafficking of cocaine,
methamphetamine, heroin, and other narcotics, by persons who used some form of code
to thwart law enforcement. Prior to his employment as a DEA Agent, Agent Palermo was
employed as a police officer in the Village of Lincolnshire in Lake County, Illinois, from
December 2014 to August 2016. In that capacity, Agent Palermo was responsible for

“ones 700 SreWaRt STREET, SUITE $220

SEATTLE, WASHINGTON 98101
(206) 553-7970
omy TDD fF WY HN eS

NY NN NY NY NY NN NY RR RE REO REO RESO EES
ao aH wm fF WN KY CO OU MH HH Dn fF WY KF OC

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 9 of 23

providing and promoting public safety in the Village of Lincolnshire and the State of
Illinois.

5. This affidavit is made in support of a complaint against JESUS DANIEL
LERMA-JARAS and LIONEL GONZALEZ-TORRES for Possession of a Controlled
Substance with Intent to Distribute, Distribution of Controlled Substances, and
Conspiracy to Distribute Controlled Substances, in violation of Title 21, United States
Code, Section 841(a), 841(b)(1)(A)(B) & (C), and 846; and against JESUS DANIEL
LERMA-JARAS for Possession of a Stolen Firearm, in violation of Title 18, United
States Code, Sections 922(j) and 924(a)(2).

Summary of Probable Cause

6. In late 2018, a Seattle Police Department (SPD) confidential source (CS)
informed detectives of a Hispanic male, known to him/her as “Primo” and later identified
as JESUS DANIEL LERMA-JARAS, who sold large amounts of narcotics.' The CS
explained that “Primo” lived in Everett, Washington, drove a newer blue in color Dodge
truck, and utilized the cellular phone number 714-650-0582. Detectives conducted a
search of the cellular phone number in law enforcement databases and discovered that the
SRDGTF had identified the user to be LERMA-JARAS. During their investigation, an
SRDGTEF CS purchased narcotics from one of LERMA-JARAS’s runners, William Mota
(the registered owner of a blue Dodge truck). During that investigation, SRDGTF
detectives were also able to identify another one of LERMA-JARAS’s runners, LIONEL

 

' The CS has provided reliable and accurate information on numerous crimes and criminal activity that have been
verified by agents. The CS was previously arrested on a state narcotics violation and is cooperating with agents
under an active cooperation agreement with the Seattle PD in exchange for charging considerations. In addition to
the more recent narcotics arrest, a criminal history check revealed the CS has a history, which includes two felony
narcotics convictions. The CS also has arrests/convictions for obstructing a Law Enforcement Officer (resulted in a
conviction), controlled substance felony (no charges filed), reckless burning (gross misdemeanor conviction),
disorderly conduct (misdemeanor conviction), reckless driving (gross misdemeanor conviction), driving while
license suspended (dismissed), and possession of burglary tools (citation). The CS has admitted to agents to having
sold narcotics in the past and has described how such drugs are packaged and distributed.

Complaint - 9 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
omy TDD fF WY HN eS

NY NY NY KN NY NY NN NR RR RE REO REE OOTRESEOO RES l l
oa DH wm fF WN KY CO OBO WOH DH fF WY KS OC

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 10 of 23

GONZALEZ-TORRES. The SRDGTF detectives provided a photograph of LERMA-
JARAS to SPD detectives and the SPD CS identified LERMA-JARAS as “Primo.”

7. In October 2018, the SPD CS called detectives to explain that LERMA-
JARAS had called him/her and said that he was coming over to see the CS. Detectives
were unable to respond to the CS’s location to cover the meet, so detectives advised the
CS to call them after LERMA-JARAS left. The CS called back as instructed and advised
that he/she just finished meeting with LERMA-JARAS and that LERMA-JARAS said he
had several kilograms of heroin with him, but the CS was only shown one kilogram. The
CS stated that LERMA-JARAS gave him/her a sample of the heroin and later turned over
that sample (1.5 grams of heroin) to detectives.

8. Several days later, the CS called and advised that LERMA-JARAS had
called and texted him/her from different cellular phone numbers (323-994-0290 and 901-
573-4120). Several controlled buys and a large seizure of drugs and guns followed,

summarize din the following chart and described below.”

 

 

 

Date Operation ston AY Coae
10/25/18 Controlled Buy - SPD CS 29.5 g --
11/2/18 Controlled Buy - SPD CS 50.1 g -
11/6/18 Controlled Buy - SPD CS -- 28.5 g
11/27/18 Arrest and Search 473.4 ¢ 2.3 g

 

 

 

 

 

 

9. October 25, 2018 Controlled Buy (Count 2). On October 25, 2018, the
CS called LERMA-JARAS on 901-573-4120 and ordered an ounce of heroin. LERMA-
JARAS said he was having problems with his truck and eventually called the CS to
explain that he was sending one of his runners, who would be driving a black Jeep

Cherokee. Another male then called the CS and advised he would be right there.

 

> An uncontrolled purchase by the CS of approximately 250 grams of heroin on November 26, 2018, is not being
charged.

Complaint - 10 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co wmH THT Dw ff WY HY eS

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 11 of 23

Moments later, a male later identified as GONZALEZ-TORRES arrived at the agreed
upon meet location in Everett and provided the CS with an ounce of heroin (29.5 grams).

10. November 2, 2018 Controlled Buy (Count 3). On November 2, 2018, the
CS called LERMA-JARAS on 901-573-4120 and left a voicemail. Shortly thereafter
LERMA-JARAS called back and the CS ordered an ounce of heroin and an ounce of
methamphetamine. LERMA-JARAS agreed to meet in Everett. LERMA-JARAS was
followed from his residence to the meet location, where a surveillance officer on scene
observed LERMA-JARAS approach the CS’s vehicle and engage in a discussion prior to
removing a package from his pant’s pocket and handing to the CS through the open
window. Surveillance officers followed LERMA-JARAS back to his house immediately
after the deal. The CS turned over the package received from LERMA-JARAS; it
contained close to two ounces of heroin (50.1 grams). The CS explained that LERMA-
JARAS had given him/her a larger amount of heroin since he (LERMA-JARAS) only
had scraps of methamphetamine left, which LERMA-JARAS said were not good for
resale. LERMA-JARAS also told the CS he was getting a shipment of methamphetamine
in the next few days and would advise the CS when it arrived.

11. November 6, 2018 Controlled Buy (Count 4). On November 6, 2018, the
CS called LERMA-JARAS on 901-573-4120 and the call went to voicemail. Seconds
later, LERMA-JARAS called back and the CS ordered an ounce of methamphetamine.
Surveillance officers positioned outside LERMA-JARAS’s residence observed him travel
to a storage unit. When the CS called to see how much longer LERMA-JARAS was
going to be, LERMA-JARAS explained he could not get the methamphetamine because
there was construction blocking the door (to the storage unit) and he would need another
hour or so. An hour later, LERMA-JARAS returned to the storage facility and accessed
Unit A1005, which was rented in his name, and drove directly to the meet location in
Everett where detectives observed a hand-to-hand exchange with the CS. The
methamphetamine delivered weighed 28.5 grams.

Complaint 1 700 SrEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co wy THD Dw fe WY HY

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 12 of 23

12. November 27, 2018 Arrest and Seizure (Counts 5 and 6). On November
27, 2018, detectives executed a search warrant for LERMA-JARAS’s residence (11426
3" Place West, Unit B, Everett, Washington), blue Dodge truck, white Jeep Cherokee and
storage unit. LERMA-JARAS and his 20-year-old son were present during the search.
Investigators recovered the following items: a bag containing roughly a pound of heroin
(473.4 grams), a small bag of methamphetamine (2.3 grams) and cocaine (16.0 grams),
five firearms, several digital scales, packaging material, a few drug ledgers and couple of
wire transfers receipts. Most of these items were recovered from the garage.

13. LERMA-JARAS’s Statements to Investigators. SPD Detective Lazarou
read LERMA-JARAS his Miranda warnings in English. When asked if he understood
those rights, LERMA-JARAS said no. Detective Lazarou then asked LERMA-JARAS if
he wanted them in Spanish and LERMA-JARAS said yes. Detective Lazarou then had
LERMA-JARAS read the Miranda warnings from a Spanish Miranda card. After
LERMA-JARAS was done reading, Detective Lazarou asked if he understood and
LERMA-JARAS said yes. Detectives then gave LERMA-JARAS a copy of the search
warrant, and explained that a Superior Court King County Judge had authorized law
enforcement to search his residence, vehicle and storage unit. LERMA-JARAS looked
over the warrant and said he understood. When asked where the keys to his vehicle and
storage unit were, LERMA-JARAS pointed out where the keys were for the vehicle and
storage unit. Throughout the contact, LERMA-JARAS spoke English and communicated
with Detectives Lazarou and Wantland without issues.

14. | LERMA-JARAS was then asked about the location of the narcotics, guns
and money within his residence, vehicles and storage unit. LERMA-JARAS was not
truthful and when asked specific questions he would not give a direct answer. LERMA-
JARAS then told the detectives that he should speak with an attorney. Detective Lazarou
explained to LERMA-JARAS that since he asked for an attorney they had to stop asking
him any further questions. A few seconds later, LERMA-JARAS began speaking to the
detectives. The detectives had not asked LERMA-JARAS any questions; his comments

Complaints 12 700 SrEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
omy TDD fF WY HN eS

YY NY NY NY NY NY NN NR RR RE REO RE OTRE OO REE  l
oa DH wm fF WN KY CO OOH Dn fF WY KF OC

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 13 of 23

were unsolicited. At that point, Detective Wantland asked LERMA-JARAS if he wanted
to continue speaking with them and LERMA-JARAS stated yes. Detective Lazarou then
instructed LERMA-JARAS to re-read his Miranda rights from the Spanish Miranda card.
Once finished, LERMA-JARAS stated he understood and wanted to speak to them.

15. |. LERMA-JARAS was then asked about where the narcotics were located
inside his residence. LERMA-JARAS said the only narcotics detectives would locate
would be in the garage and nodded to their location. Detective Wantland then located a
large zip lock bag on the floor of the garage, which had a large amount of suspected
heroin inside. LERMA-JARAS stated the contents inside the large zip lock bag were
heroin. While speaking with LERMA-JARAS, detectives were notified that several
handguns were located, one of which was located inside an eave just outside of the front
door of the residence. The handgun was tightly wrapped in saran-wrap. Also, located
inside the eave were two large digital scales and two magazines for the handgun. They
were also saran- wrapped. LERMA-JARAS was asked how many guns were inside the
residence. LERMA-JARAS said he had about six guns inside his residence and stated
that he kept one in the night stand next to his bed. Detectives asked LERMA-JARAS if
he took the guns in trade for narcotics. LERMA-JARAS said he did and explained that
he has a fascination for guns. When asked if any of the guns were stolen, LERMA-
JARAS said he was positive all the guns were stolen since he got them from the streets
and drug users.? LERMA-JARAS was asked why one of the guns was wrapped in saran
wrap and he explained that he sometimes gives guns to his narcotic’s supplier and that

they get taken down to California and possibly further south. LERMA-JARAS also stated

 

3 Records check revealed that three of the five recovered firearms were stolen:
e Smith & Wesson, SD9VE, 9mm semi-auto (FYS8056) (STOLEN on 5/1/18 - Snohomish 2018-58517)
e Glock MOD43, 9mm semi-auto (BCTL543) (STOLEN on 6/6/18 — Snohomish 2018-76862)
e Glock 23, 40 caliber semi-auto (BDNRO061) (STOLEN on 4/8/18 — Everett 2018-4687)

Complaint - 13 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
omy TDD fF WY HN eS

NY NN NY NY NN NY RQ RR RE REO REO RESO EE
oa DH Mm fF WN KY CO OBO MOHD DH fF WY KS OS

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 14 of 23

that he put the gun in the eave. LERMA-JARAS then went on the say that he has been in
the country for 20 years and has been selling narcotics for his dealer since April or May
of this year (2018).

16. | Records check revealed that three of the five recovered firearms were
stolen:

e Smith & Wesson, SDO9VE, 9mm _ semi-auto (FYS8056)
(STOLEN on 5/1/18; Snohomish 2018-58517)

e Glock MOD43, 9mm semi-auto (BCTL543) (STOLEN on
6/6/18; Snohomish 2018-76862)

e Glock 23, 40 caliber semi-auto (BDNR061) (STOLEN on
4/8/18; Everett 2018-4687)

17. 2019 OPNET Investigation into GONZALEZ-TORRES. An individual
arrested by the Olympic Peninsula Narcotic Enforcement Team (“OPNET’”) detectives
(hereinafter “OPNET CS”) explained that he/she purchased 6 to 20 ounces of heroin and
methamphetamine from a young Hispanic male named “Lionel” who used phone number
360-707-8026.4 The OPNET CS explained to investigators that he/she had been
purchasing narcotics from Lionel for about six months and described the transactions in
detail. The OPNET CS explained he/she would contact Lionel, place the order and take
the ferry from Kingston, Washington to Edmonds, Washington to meet Lionel on the
Edmonds side. The OPNET CS would try to make the meet quick so he/she could return
to Kingston on the same ferry.

18. |OPNET learned that the user of 360-707-8026 had been identified by
SRDGTF as GONZALEZ-TORRES. As a result, the OPNET CS was shown a
photograph of GONZALEZ-TORRES and he/she identified GONZALEZ-TORRES as

 

4 The OPNET CS (Olympic Peninsula Narcotic Enforcement Team) is an informant who cooperated after his/her
arrest on narcotics-related charges in 2019. Upon arrest, the OPNET CS immediately cooperated with law
enforcement and provided a detailed statement of their involvement in the illicit narcotics dealing to include
customers, suppliers, and trends within the illicit drug culture. The OPNET CS identified one of his/her suppliers as
“Lionel” and provided the phone number used by “Lionel.”
Complaint - 14 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
owe TDN Dw fF WY HY eS

NY NN NY NY NN NY RR RE RE REO ESE
eo aT nm fF WN KY CO OU MOH Dn fF WY KS OC

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 15 of 23

the person he/she knew as “Lionel.” Several controlled buys followed, which led to the
arrest of GONZALEZ-TORRES and a large seizure of drugs from him and his residence.

These controlled purchased are summarize din the following chart and described below:

 

 

 

 

Date DY bstoani MY adi
5/29/19 Controlled Buy - OPNET CS 124.7 g 58.2 g
6/12/19 Controlled Buy - OPNET CS 101.2 g 28.9 g

Order Up / Arrest 405.1 g 33.9 g
6/20/19
Search of Home 51.5 ¢ 1,476.2 g

 

 

 

 

 

 

19. May 29, 2019 Controlled Buy (Count 7). On May 28, 2019, the OPNET
CS contacted GONZALEZ-TORRES using cell number 360-707-8026 and placed an
order for 4.5 ounces of heroin and 2 ounces of methamphetamine. The following day,
after traveling on the ferry from Kingston to Edmonds, the CS waited for GONZALEZ-
TORRES, who sent the CS a text to inform him/her that he would be arriving in a gold
Chevy Malibu. GONZALEZ-TORRES also called the CS in an effort to locate him/her.
The body wire worn by the CS captured this call and their subsequent meeting.

20. About this time, a surveillance officer observed a gold Malibu arrive
(registered to GONZALEZ-TORRES). Detectives identified GONZALEZ-TORRES as
the driver. The CS entered the passenger side of the Malibu and GONZALEZ-TORRES
then drove a short distance and parked along the side of the road. Investigators on the
ground and in the air maintained visual contact with the Malibu. During this time, no one
approached or contacted the Malibu besides the CS. After several minutes, the Malibu
returned to the parking lot and dropped the CS off. Once back in Kingston, the CS turned
over the heroin (124.7 grams) and methamphetamine (58.2 grams) to detectives. The CS

remained in view of the surveillance officers at all times.

Complaint - 15 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co wmH THT Dw ff WY HY eS

NY WM BN NHN HO KO KO KO Rw mm mm
oo ~] oO tn - (vs) NM — co oOo oo ~—] On Lan - lw ob — So

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 16 of 23

21. June 12, 2019 Controlled Buy (Count 8). On June 11, 2019, the OPNET
CS contacted GONZALEZ-TORRES using a new cell number 360-853-6044 and placed
an order for heroin and methamphetamine. The order was made via a text message.

22. On June 12, 2019, while on the ferry in route to the deal, the CS received a
text message from GONZALEZ-TORRES, who advised the CS that he was waiting in
the parking lot in a black Mazda sedan. Surveillance officers observed GONZALEZ-
TORRES inside a black 2018 Mazda 6 sedan. Upon arriving in Edmonds, the CS entered
the Mazda and GONZALEZ-TORRES was overheard telling the CS (who was wearing a
body wire), “It’s a little stronger than before. It’s good.” They then confirmed the price,
the exchange was made and the CS emerged from the Mazda. The CS turned over the
purchased heroin (101.2 grams) and methamphetamine (28.9 gram) to investigators while
in Edmonds.

23. Air support maintained surveillance on GONZALEZ-TORRES, who
eventually returned the Mazda to a rental car company and got into a 2005 Jeep Wrangler
registred to LERMA-JARAS. Investigators then drove to LERMA-JARAS’s residence
(11426 3" Place W, Unit B, Everett, Washington) and observed GONZALEZ TORRES’s
gold Malibu parked outside. Air support observed the two men in the Jeep go to a storage
facility and retrieve a bag from one of the units before arriving back at LERMA-

JARAS’s residence.

24, June 20, 2019 Arrest and Seizure (Count 9). On June 20, 2019,
investigators utilized the OPNET CS to order a pound of heroin and an ounce
methamphetamine from GONZALEZ-TORRES, who was arrested in Everett, on his way
to the meeting with the CS. Upon being removed from his car, GONZALEZ-TORRES
was patted down for weapons and the officer recovered a bag of heroin (405.1 grams) and
methamphetamine (33.9 grams) from his pants pocket. The package of drugs was
wrapped in dryer sheets.

25. GONZALEZ-TORRES subsequently consented to a search of his Jeep and
signed a written consent to search form. Investigators recovered three phones from the

Complaint 1 700 SrEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co wmH THT Dw ff WY HY eS

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 17 of 23

car and one from GONZALEZ-TORRES himself. When asked where he was taking the
drugs, he said someone had dropped them off and he was taking them to someone in
Seattle.

26. GONZALEZ-TORRES consented to a search of his Burlington apartment
and told investigators they would find around three pounds of methamphetamine, a small
amount of heroin and roughly $6,000 in his room. When investigators could not locate
the three pounds of methamphetamine, GONZALEZ-TORRES showed them where it
was. Ultimately, investigators recovered two large packages of methamphetamine from a
backpack (1,392.2 grams), a small package of cocaine on the windowsill (33.9 grams)
and a small package of heroin under the mattress (43.1) grams.

27. Investigators also noticed that the bathroom was a makeshift packaging
station with baggies, gloves, scales and residue everywhere. Three additional baggies of
cocaine (4.1 grams, 1.3 grams and 1.1 grams), one additional bag of methamphetamine
(84.0 grams) and one additional bag of heroin (8.4 grams), and $7,540 were recovered
from the bathroom.

28. GONZALES-TORRES’s Statements to Investigators. Investigators
transported GONZALEZ-TORRES to the Snohomish County Jail to book him on drug
charges. During the transport, GONZALEZ-TORRES began talking to investigators
more openly. When asked if he took precautions due to the increased use of fentanyl,
GONZALEZ-TORRES said he used gloves to package the heroin because it is so sticky.
When asked about the weights he distributed, GONZALEZ-TORRES explained that it is
25 grams for an ounce of heroin and 28 grams for an ounce of methamphetamine. When
asked how much he would receive for dropping off the heroin and methamphetamine he
had on his person. GONZALEZ-TORRES said the drugs were worth around $10,000 and
he would receive a few hundred bucks. GONZALEZ-TORRES then explained that he
had not been working, needed to pay rent and this was an easy way to make money.

29. 2019-2020 SPD Investigation into LERMA-JARAS and GONZALEZ-
TORRES. In July 2019, the SPD CS received a call from an individual known to

onan 700 Ste wat STREET, SUITE $220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co wT TDN Dn Fe WY HY eS

NY NN NY NY NY NN NY RR RE REO REO RESO EES
ao aH wm fF WN KY CO OU MH HH Dn fF WY KF OC

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 18 of 23

him/her as “Isiad”, who offered to introduce the CS to a local dealer. Ultimately, as will
be described below, the CS eventually reached out to the local dealer, who investigators
believe to be LERMA-JARAS, and arranged to make the following two controlled buys.
On both occasions, GONZALEZ-TORRES arrived to deliver the drugs to the CS.

 

Date Event is (anit Meth
7/31/19 Controlled Buy - SPD CS1 25.6 g 29.4 g
2/13/20 Controlled Buy - SPD CS1 128.4 g -

 

 

 

 

 

 

30. July 31, 2019 Controlled Buy (Count 10). In late July, 2019, the SPD CS
received a telephone call from “Isiad”, who asked if the CS was still working (engaged in
drug trafficking). At the direction of investigators, the CS said he/she was. Isiad then told
the CS that he would provide the CS with a local contact for drugs and later provided the
phone number 425-948-8033. On July 26, 2019, the CS engaged in the following
exchange of text messages with the user of 425-948-8033, who investigators believe to be
LERMA-JARAS:*:

CS: — Hi, Isaid gave me your number but he didn’t give me your name, is
there away we can meet on Monday to get a sample (of narcotics)?

LI: What's up friend, the crazy guy talked to me, it’s okay you just tell
me the time and the weather and let me know if the road is cold frozen
[methamphetamine] or if you prefer to drive pure asphalt [heroin].

CS: — Hi, I don’t know what your name I’m going out until Monday. I
wanted to get a sample of a piece of night [heroin] and one of day
[methamphetamine] to see how the merchandise is.

 

>On August 6, 2019, after the controlled buy being discussed, investigators obtained authorization
to track this phone and the location information received consistently put the phone at LERMA-
JARAS’s residence located 11426 3™ Place West, Unit B, in Everett, Washington — the same
residence that had been searched on November 27, 2018. In addition, on August 16, 2019, about
two weeks after the controlled buy, investigators were able to put the phone in LERMA-JARAS’s
hands after the location information led them to a construction site where LERMA-JARAS was
working. Once located, investigators followed LERMA-JARAS to a few other locations. His
movements were consistent with the phone’s location data.

Complaint - 18 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
omy TDD fF WY HN eS

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 19 of 23

LJ:

LJ:

CS:

CS:

LJ:

LJ:

LI:

My name is ray friend.
But when do you want the pictures?
See you Monday.???

They will not have any complaints and if I did not like it, I would not
be paid by the company.

Monday is when I return to Seattle
Does that mean you want them right now?

I do not return until Monday but what are your prices at night
[heroin] per piece [ounce] and how much for the day [methamphetamine]
per pound

Sorry I was having dinner with my boss.

Look friend it depends how many you grab [price depends on how

much of the narcotics are purchased] but I'll recommend you. And the
crazy one knows that I don't like any complaint about my pull? He doesn't
like anyone complaining about his work ethic or influence. If you take one
[ounce of heroin], I'll give it to you for 800 [$800] or 2 [2 ounces of
heroin] for 750 [$750 for each ounce] but if I recommend 800 then you
should give it [sell it] for 1000 [$1,000 per ounce] because my work is
100% clean [100% pure heroin]. And you will review it.

I understand that you've been doing this a while so you would know
well what is at 100 [high purity drugs] and what isn't.

And if they’re given at 800 [$800 per ounce] fix them [cut the drugs
with another substance] because people now want quality they pay cheap
so they cut it and give them it very expensive and no one wants to get
fucked.

The water [methamphetamine] was left at 27 old [$2,700 per pound].

Also that guaranteed [the quality of the methamphetamine is guaranteed,
so the drugs can be returned if they are poor quality].

31. On July 31, 2019, the CS exchanged the following series of text messages
with LERMA-JARAS, during which the CS asked for a “piece of brown and a water.”

Complaint - 19

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
omy TDD fF WY HN eS

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 20 of 23

CS:

LJ:

CS:

LI:

CS:

LJ:

CS:

LJ:

CS:

LJ:

Ray, my plan is to see you at 4, Northgate mall is that fine with you?
How about around 6 please, buddy ?
Around 4 I’m heading to pick up my mom at work.

Ok Ray see you at 6, I need a piece of brown and a water, if everything
goes well, in a couple days I'll buy much more from you, OK?

Ok, how do you like [it] friend, the dark powder or rocks/stone?
Rocks/stone

Ok, because a lot of customers ask in powder and others in stone, but
everything is 100 [percent] clean [you're] not going to have complaints.

Sounds good, in case you like it don’t hesitate asking because I wouldn’t
want to tell you it’s all gone or wait for a few days to arrive.

Ok, we both agreed for 2 at 6, right?
Yes

KeyBank in [the] parking lot I’m in the black 4 door Ford truck, [in] 10
minutes.

Ok, I’m on my way buddy, I’m going to give you another number.

Later, the CS received a phone call from 360-630-1791, believed to be used by
GONZALEZ-TORRES, to coordinate the meeting.

32. Investigators gave the CS the buy money and equipped the CS with an

audio/video recording device. Investigators then followed the CS to the meet location: the

parking lot at Key Bank located at 353 NE Northgate Way, Seattle, Washington. At 6:20
p-m., an investigator observed GONZALEZ-TORRES arrive in his gold 2001 Chevy
Malibu. After parking near the CS, GONZALEZ-TORRES got out of his car and entered
the CS’s truck. The CS and GONZALEZ-TORRES then drove through the Northgate

Mall parking lot and were followed by investigators.

Complaint - 20

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
omy TDD fF WY HN eS

NY NN NY NY NY NY NN NR RR RE REO REO RESO RE
eo aH wm fF WYN KY COO MWD Dn fF WY KS OC

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 21 of 23

33. After a few minutes, they returned to the Key Bank parking lot and parted
ways. The CS turned over the methamphetamine (29.4 grams) and heroin (25.6 grams) to
investigators. The CS told investigators that he recognized GONZALEZ-TORRES from
the earlier 2018 investigation, but it appeared he had put on weight. Other investigators
followed GONZALEZ-TORRES back to LERMA-JARAS’s Everett residence after the
deal.

34. February 13, 2020 Controlled Buy (Count 11). At the end of January
2019, the CS reached back out to “Isiad” in an effort to obtain LERMA-JARAS’s new
phone (the CS explained to Isiad that he/she had been calling that guy to pick up
merchandise, but he was not picking up). Isiad said he would pass the CS’s number along
to him (believed to be LERMA-JARAS). After a few more conversations, during which
CS and Isiad discussed prices and quantities, CS1 began receiving text messages from
206-586-3621, who investigators again believe was LERMA-JARAS:

206-586-3621: Buddy, how are you? "Say" [Isaid] told me that you might need
something.

206-586-3621 Another guy would see you because that one didn't have to give
you the paint [narcotics] at 300 and he was told at 200.

206-586-3621 Let me know what you are going to need and another guy would
bring it to you.

CS1: Okay, Who are you and who gave you this number?
206-586-3621 Say. [Isiad]

206-586-3621 Let me know if you are going to need something. My name is
Cesar.

206-586-3621 Isent the same guy that gave you the things last time [believed to
be a reference to GONZALEZ-TORRES ]. It is just that there
have been several times that he takes upon himself to charge
more. I need help from my clients, not for them to leave my
friend.

Complaint - 21 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co wmH THT Dw ff WY HY eS

NY NN NY NY NN NY RQ RR RE RE REESE
eo aT Hm fF WN KY CO OU MOH Dn fF WY KF OC

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 22 of 23

35. Following that exchange, the CS placed two calls to 206-586-3621; both
were not answered. After the second attempted call, the CS received an incoming
telephone call from 360-630-1791, the number previously used by GONZALEZ-
TORRES. When the CS did not answer the call, the CS received the following two text
messages from 360-630-1791: “My friend told me to call you. He is on a call and couldn't
answer you.” And “What are you in need for?”

36. After receiving those text messages, the user of 206-586-3621 and the CS
spoke on the phone. The CS believed the user of 206-586-3621 was LERMA-JARAS,
but could not be sure. In summary, the pair discussed prices of narcotics and how future
transactions would occur. During the call, the user of 206-586-3621 stated another
individual would be in contact to complete the narcotics transactions. CS1 asked what his
name was. The user of 206-586-3621 stated the other individual was “Ricardo”. CS1
asked if he/she should make future arrangements with “Ricardo” and the user of 206-586-
3621 said yes. CS1 asked 206-586-3621 if he/she should call 206-586-3621 with any
other types of concerns. 206-586-3621 said yes and the conversation continued about the
user of 206-586-3621 being responsible for supervising quality. That same day,
approximately 20 minutes later CS1 received a call from 360-630-1791 and the user
(GONZAEZ-TORRES) identified himself as “Ricardo.”

37. After a failed attempt at a controlled buy on February 1, 2019, investigators
successfully utilized the CS to purchase a quarter-pound of heroin from GONZALEZ-
TORRES on February 13, 2020. The arrangements for the deal were made with
“Ricardo” (GONZALEZ-TORRES) over 360-630-1791. Once the arrangements were
made, investigators provided the CS with the buy money and followed him/her to the
agreed upon meet location (a QFC parking lot at 1531 NE 145" Street, Seattle). Once
there, an investigator observed GONZALEZ-TORRES waiting in the QFC parking lot
inside his gold Malibu. Once the CS arrived, GONZALEZ-TORRES got out of his car
and accessed both the engine compartment and passenger compartment and was observed

Complaints-22 700 SrEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 ond AH fF WwW PY

NY PO NM DH KH WH WHY WN HNO KF Re RR RP Re Se Re Re
oo sa NHN UN S&F WY KF CT Ore HTD DH NM FR WY KF OS

 

 

Case 2:20-mj-O0560-PLM Document1 Filed 09/01/20 Page 23 of 23

holding items in his hands. While that was going on, the CS got into the driver’s seat of
the Malibu before returning to his/her own vehicle and leaving.

38. The CS then met with investigators and turned over a package of heroin
(128.4 grams), which the CS explained GONZALEZ-TORRES instructed him/her to
retrieve from under the driver’s seat.

39. Based on the aforementioned facts, I believe that JESUS DANIEL
LERMA-JARAS and LIONEL GONZALEZ-TORRES committed the offenses of
Possession of a Controlled Substance with Intent to Distribute, Distribution of Controlled
Substances, and Conspiracy to Distribute Controlled Substances, in violation of Title 21,
United States Code, Section 841(a), 841(b)(1)(A)(B) & (C), and 846; and that JESUS
DANIEL LERMA-JARAS also committed the offense of Possession of a Stolen Firearm,
in violation of Title 18, United States Code, Sections 922(j) and 924(a)(2).

KAILUND WILLIAMS, Complainant
Special Agent, DEA

 

The above-named agent provided a sworn statement to the truth of the foregoing
complaint by in an open-court video hearing on this 1% day of September, 2020. Based
on the Complaint and Affidavit sworn to by the above-named agent, the Court hereby
finds that there is probable cause to believe the defendant committed the offense set forth

in the Complaint.
DATED this 1° day of September, 2020.

Lots. ZMCL
PAULA McCANDLIS
United States Magistrate Judge

Complaint - 23 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
